DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, applicant’s foreign priority claim cannot be perfected/applied at this time, since applicant has not provided the Office with a certified English translation of the German-language foreign priority document EP18020425.7.  See 35 U.S.C. 119(b)(3).  Applicant’s foreign priority claim/date cannot be applied unless and until such a certified English translation of applicant’s foreign priority document is received.

Information Disclosure Statement
The 8-29-19 IDS is not in conformance with 37 CFR 1.98(b)(5), as it does not include the publication date of all references listed therein.  Specifically, no publication date was listed or could be ascertained for the “Rectisol Process” reference.  The IDS has been placed in the file, but said reference has been lined-through and not considered.  Note that should applicant wish to correct this deficiency by re-filing this reference along with a publication date in a subsequent IDS, MPEP 609.05(a) states that “the date that the new IDS or correction is filed will be the date of the IDS for purposes of determining compliance with the requirements based on the time of filing of the IDS (37 CFR 1.97)."

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to an apparatus for removing metal carbonyls from synthesis gas, classified in B01D53/18.
II. Claims 10-16, drawn to a method of regenerating a loaded absorbent, classified in B01D53/96.

Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, Group I’s apparatus can be used for materially different methods than Group II’s, such as removing COS, SOx, and/or NOx.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a)/1st par.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
During a 5-5-21 telephone conversation with Justin Murray, Esq. a provisional election was made with traverse to prosecute the invention of Group II, claims 10-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by Examiner as drawn to a non-elected invention.  37 CFR 1.142(b).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Examiner has required restriction between product or apparatus claims and process claims. When applicant elects claims directed to the apparatus, and all apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the See MPEP § 821.04. For rejoinder to occur, applicant is also advised that the process claims should be amended during prosecution to require the limitations of any elected apparatus claims. Failure to do so may result in no rejoinder. Note also that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by Examiner before the/any patent issues. See MPEP § 804.01.

Claim Interpretation
Claim 10’s recitation “from crude synthesis gas in a gas scrubbing process” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976); Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also MPEP 2111.02 II, citing Kropa v. Robie, Rowe v. Dror, 112, F.3d 473, 478 (Fed. Cir. 1997) (stating that “where a patentee defines a structurally Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (similar statement).  Intended-use language within the body of a claim likewise raises a question/doubt as to the limiting effect thereof.  See MPEP 2103 I. C.  Further underscoring the above analysis is the fact that nowhere does the claim body mention crude synthesis gas or a gas scrubbing process.  Rather, the claimed steps define a scrubbing medium regeneration process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claims 10-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Grunewald et al., US 6,488,742 (2002) (“Grunewald”).  Regarding claim 10 (interpreted as detailed above), ‘742 teaches a method comprising the steps of i) sending a scrubbing medium laden with H2S and metal carbonyls (i.e. from an absorber) to a treatment vessel 20, which comprises an upper scrubbing region (“SR”) fed with regenerated scrubbing medium via line 21, wherein the SR is separated from vessel 20’s lower region by a gas-permeable tray 60, with vessel 20 being fluidly attached to a reaction/residence unit (“RR”) 31 (via expansion vessel 27) in which metal sulfides are precipitated from the corresponding metal carbonyls, ii) forming/pooling a layer of regenerated scrubbing medium 21 adjacent to (i.e. upon) the tray 60.  See ‘742 at, e.g., 3:51-53 and 4:20-43; Figs. 1 and 41.  Although ‘742’s SR and RR are fluidly connected rather than part of a unitary, integrated vessel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make ‘742’s SR and RR (i.e. vessels 20 and 31) integral, i.e. part of a unitary vessel (while of course keeping the directional configurations of the parts thereof, i.e. RR 31 will still be downstream of overall vessel 20’s SR, etc.).  See MPEP 2144.04 V.B., citing In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  In so integrating ‘742’s vessels from its SR to its RR, iii) metal carbonyls outgassing from the RR (esp. after being heated by/in heat exchanger 26 and 27) would reasonably be expected to pass upward through tray 60, with at least some of said metal carbonyls thereby (necessarily and/or implicitly; see MPEP 2144.01) being cooled by directly and/or indirectly contacting/heat exchanging with regenerated scrubbing medium 21 adjacent to (i.e. pooled on) the tray 60, the regenerated scrubbing medium 21 having been cooled in/by heat exchanger 26 (in Fig. 1) or 26a (in Fig. 4); at least some of the thus-cooled metal carbonyls would reasonably be expected to be absorbed by the sprayed stream 21 of regenerated scrubbing medium and/or the regenerated scrubbing medium pooled on tray 60.  See ‘742 at, e.g., 3:26-53 and 4:20-43; Figs. 1 and 4.  Notwithstanding the non-accordance of patentable weight to the preambular recitation regarding “from crude synthesis gas in a gas scrubbing process” as detailed above, ‘742’s teaching of scrubbing (specifically, desulfurizing, e.g. removing H2S) a raw gas comprising CO and H2 as the predominant components (see id. at, e.g., 4:46-60) is considered to meet the quoted preambular recitation.
Regarding claim 11, ‘742’s scrubbing medium comprising metal carbonyls is sent from its SR to its RR where the metals are precipitated as the corresponding metal sulfides as detailed above.  See id. at, e.g., 3:5-9 and 4:20-36; Figs. 1 and 4.
Regarding claim 12, ‘742’s RR 31 is downstream of its decompressor 27, which itself is downstream of its SR.  See id.  As such, at least some CO is liberated from the metal carbonyl-and-H2S-laden scrubbing medium as said medium passes through the decompressor.  See id. at, e.g., 3:18-39 and 4:29-33; Figs. 1 and 4.
Regarding claim 13, ‘742’s metal carbonyl-and-H2S-laden scrubbing medium is treated with a stripping gas in decompressor 27 to further remove/liberate CO from said medium.  See id. at, e.g., col. 3, ln. 34-39; Fig. 1.
claim 14, the gas liberated from ‘742’s decompressor 27 predominantly comprises CO2 and CO (see id. at, e.g., 4:44-5:13 - esp. 5:4-13; and Figs. 1 and 4), which are widely known as pollutants and/or poisonous.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle said gas liberated from ‘742’s decompressor 27 back for further absorption (i.e. in an absorber), to avoid undesirable venting thereof to the atmosphere.  MPEP 2143 G.
Regarding claim 15, although ‘742 does not appear to employ plural decompression stages (i.e. plural decompressors), it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so- the duplication of prior art parts has been held to be an obvious variation.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); Petroleo Brasileiro S.A.-- Petrobras v. Comm’r of Patents and Trademarks, 2 USPQ2d 1720, 1721-22 (D.D.C. 1987) (affirming BPAI conclusion that using multiple reactors would have been obvious to one of skill in the art where the prior art teaches only a single, similar reactor); MPEP 2144.04 VI. B.
Regarding claim 16, ‘742’s metal carbonyl-and-H2S-laden scrubbing medium is heated downstream of its SR but upstream of its RR, i.e. in heat exchanger 26.  See ‘742 at, e.g., col. 3, ln. 22-24 and col. 4, ln. 29-32; Figs. 1 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 9:15-5:45 (Central). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 


/DANIEL BERNS/ May 11, 2021
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that since ‘742 describes Fig. 4 as “a variant of the flow diagram of FIG. 1”, Fig. 4’s components and treatments are considered to be the same as those described vis-à-vis Fig. 1 except to the extent that ‘742 describes otherwise vis-à-vis Fig. 4.  See ‘742 at, e.g., col. 2, ln. 37-49.